FILED
                            NOT FOR PUBLICATION                                OCT 22 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30151

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00055-RSL

  v.
                                                 MEMORANDUM *
JUVENAL SANCHEZ-ISLAS, a.k.a. Juan
Carlos Andrade-Gomez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Juvenal Sanchez-Islas appeals from the district court’s judgment and

challenges his guilty-plea conviction and 180-month sentence for conspiracy to

distribute and possession with intent to distribute methamphetamine, and

conspiracy to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Sanchez-Islas’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. Sanchez-Islas has filed a

pro se supplemental opening brief. The government has not filed an answering

brief. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Sanchez-Islas’s

conviction. We accordingly affirm his conviction.

      Sanchez-Islas waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Sanchez-Islas’s appeal of his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      We decline to address Sanchez-Islas’s claim of ineffective assistance of

counsel on direct appeal as the record is insufficiently developed and his legal

representation was not so inadequate that it can be concluded at this point that he

obviously was denied his Sixth Amendment right to counsel. See 28 U.S.C.

§ 2255; United States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     12-30151